Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/739020, filed 01/09/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. U.S. Patent 11,356,215 (hereinafter US Pat. 215) in view of Hwang et al. (US 2020/0314908; hereinafter Hwang). 
Regarding claim 1 of the application, US Pat. 215 shows:
Application
US Pat. 215
1. A method, comprising: 

receiving a resource allocation message indicative of a plurality of resource groups allocated for a signal; and 

transmitting the signal using a portion of the plurality of resource groups, 

wherein, in a frequency domain, the portion of the plurality of resource groups presents a hopping pattern comprising at least: 

a first hopping path that is associated with increasing subcarrier frequency by a first plurality of frequency spacings, and 

a second hopping path that is associated with decreasing subcarrier frequency by a second plurality of frequency spacings. 

1. A method, comprising: 

receiving a resource allocation message indicative of a plurality of resource groups allocated for a signal; and 

transmitting the signal using a portion of the plurality of resource groups, 

wherein, in a frequency domain, the portion of the plurality of resource groups presents a hopping pattern comprising at least: 

a first hopping path that is associated with increasing subcarrier frequency by a first plurality of frequency spacings, and 

a second hopping path that is associated with decreasing subcarrier frequency by a second plurality of frequency spacings, 

wherein the first hopping path uses a first portion of the plurality of resource groups and the second hopping path uses a second portion of the plurality of resource groups, wherein the second portion is different from the first portion.

	
US Pat. 215  shows all of the elements as discussed above.  US Pat. 215  does not specifically show wherein each of the plurality of resource groups comprises one or more symbols.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Hwang.  Specifically, Hwang shows wherein each of the plurality of resource groups comprises one or more symbols (Figure 5).
In view of the above, having the system of US Pat. 215, then given the well-established teaching of Hwang, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 215  as taught by Hwang, in order to provide motivation for a random access procedure to be efficiently performed (Par. 0014 of Hwang).
wherein each of the plurality of resource groups comprises one or more symbols.

Regarding claim 2 of the application, claim 2 of US Pat. 215 shows:
Application
US Pat. 215
2. The method of claim 1, wherein the signal comprises a Physical Random Access Channel signal.
2. The method of claim 1, wherein the signal comprises a Physical Random Access Channel signal.


Regarding claim 3 of the application, claim 1 of US Pat. 215 shows:
Application
US Pat. 215
3. The method of claim 1, wherein: the first hopping path corresponds to a first portion of the plurality of resource groups; the second hopping path corresponds to a second portion of the plurality of resource groups; and the second portion is different from the first portion.
1. … wherein the first hopping path uses a first portion of the plurality of resource groups and the second hopping path uses a second portion of the plurality of resource groups, wherein the second portion is different from the first portion.


Regarding claim 4 of the application, claim 4 of US Pat. 215 shows:
Application
US Pat. 215
4. The method of claim 1, wherein each of the one or more symbols contains a sequence value selected from one of a plurality of pre-defined sequences.
4. The method of claim 3, wherein each of the one or more symbols contains a sequence value selected from one of a plurality of pre-defined sequences.


Regarding claim 5 of the application, claim 5 of US Pat. 215 shows:
Application
US Pat. 215
5. The method of claim 4, wherein each of the plurality of pre-defined sequences has a sequence length equal to a number of resource groups in a corresponding set of resource groups.
5. The method of claim 4, wherein each of the plurality of pre-defined sequences has a sequence length equal to a number of resource groups in a corresponding set of resource groups.


Regarding claim 6 of the application, claim 6 of US Pat. 215 shows:
Application
US Pat. 215
6. The method of claim 1, wherein respective values of the first plurality of frequency spacings and the second plurality of frequency spacings are equal to each other.
6. The method of claim 1, wherein respective values of the first plurality of frequency spacings and the second plurality of frequency spacings are equal to each other.


Regarding claim 7 of the application, claim 7 of US Pat. 215 shows:
Application
US Pat. 215
7. The method of claim 6, wherein the hopping pattern further comprises: a third hopping path that is associated with increasing subcarrier frequency by a third plurality of frequency spacings; and a fourth hopping path that is associated with decreasing subcarrier frequency by a fourth plurality of frequency spacings.
7. The method of claim 6, wherein the hopping pattern further comprises: a third hopping path that is associated with increasing subcarrier frequency by a third plurality of frequency spacings; and a fourth hopping path that is associated with decreasing subcarrier frequency by a fourth plurality of frequency spacings.


Regarding claim 8 of the application, claim 8 of US Pat. 215 shows:
Application
US Pat. 215
8. The method of claim 7, wherein respective values of the third plurality of frequency spacings and the fourth plurality of frequency spacings are equal to each other, but different from the value of either the first plurality of frequency spacings or the second plurality of frequency spacings.
8. The method of claim 7, wherein respective values of the third plurality of frequency spacings and the fourth plurality of frequency spacings are equal to each other, but different from the value of either the first plurality of frequency spacings or the second plurality of frequency spacings.


Regarding claim 9 of the application, claim 9 of US Pat. 215 shows:
Application
US Pat. 215
9. A method, comprising: 

transmitting a resource allocation message indicating a plurality of resource groups allocated for a signal, 

wherein, in a frequency domain, at least a portion of the plurality of resource groups presents a hopping pattern comprising at least: 

a first hopping path that is associated with increasing subcarrier frequency by a first plurality of frequency spacings, and 

a second hopping path that is associated with decreasing subcarrier frequency by a second plurality of frequency spacings.
9. A method, comprising: 

transmitting a resource allocation message indicating a plurality of resource groups allocated for a signal, 

wherein, in a frequency domain, at least a portion of the plurality of resource groups presents a hopping pattern comprising at least: 

a first hopping path that is associated with increasing subcarrier frequency by a first plurality of frequency spacings, and 

a second hopping path that is associated with decreasing subcarrier frequency by a second plurality of frequency spacings, 

wherein the first hopping path uses a first portion of the plurality of resource groups and the second hopping path uses a second portion of the plurality of resource groups, wherein the second portion is different from the first portion.


US Pat. 215  shows all of the elements as discussed above.  US Pat. 215  does not specifically show wherein each of the plurality of resource groups comprises one or more symbols.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Hwang.  Specifically, Hwang shows wherein each of the plurality of resource groups comprises one or more symbols (Figure 5).
In view of the above, having the system of US Pat. 215, then given the well-established teaching of Hwang, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 215  as taught by Hwang, in order to provide motivation for a random access procedure to be efficiently performed (Par. 0014 of Hwang).
wherein each of the plurality of resource groups comprises one or more symbols.
Regarding claim 10 of the application, claim 10 of US Pat. 215 shows:
Application
US Pat. 215
10. The method of claim 9, wherein the signal comprises a Physical Random Access Channel signal.
10. The method of claim 9, wherein the signal comprises a Physical Random Access Channel signal.


Regarding claim 11 of the application, claim 20 of 9 US Pat. 215 shows:
Application
US Pat. 215
11. The method of claim 9, wherein: the first hopping path corresponds to a first portion of the plurality of resource groups; the second hopping path corresponds to a second portion of the plurality of resource groups; and the second portion is different from the first portion.
9. … wherein the first hopping path uses a first portion of the plurality of resource groups and the second hopping path uses a second portion of the plurality of resource groups, wherein the second portion is different from the first portion.


Regarding claim 12 of the application, claim 12 of US Pat. 215 shows:
Application
US Pat. 215
12. The method of claim 9, wherein each of the one or more symbols contains a sequence value selected from one of a plurality of pre-defined sequences.
12. The method of claim 11, wherein each of the one or more symbols contains a sequence value selected from one of a plurality of pre-defined sequences.	


Regarding claim 13 of the application, claim 13 of US Pat. 215 shows:
Application
US Pat. 215
13. The method of claim 12, wherein each of the plurality of pre-defined sequences has a sequence length equal to a number of resource groups in a corresponding set of resource groups.
13. The method of claim 12, wherein each of the plurality of pre-defined sequences has a sequence length equal to a number of resource groups in a corresponding set of resource groups.


Regarding claim 14 of the application, claim 14 of US Pat. 215 shows:
Application
US Pat. 215
14. The method of claim 9, wherein respective values of the first plurality of frequency spacings and the second plurality of frequency spacings are equal to each other.
14. The method of claim 9, wherein respective values of the first plurality of frequency spacings and the second plurality of frequency spacings are equal to each other.


Regarding claim 15 of the application, claim 15 of US Pat. 215 shows:
Application
US Pat. 215
15. The method of claim 14, wherein the hopping pattern further comprises: a third hopping path that is associated with increasing subcarrier frequency by a third plurality of frequency spacings; and a fourth hopping path that is associated with decreasing subcarrier frequency by a fourth plurality of frequency spacings.
15. The method of claim 14, wherein the hopping pattern further comprises: a third hopping path that is associated with increasing subcarrier frequency by a third plurality of frequency spacings; and a fourth hopping path that is associated with decreasing subcarrier frequency by a fourth plurality of frequency spacings.


Regarding claim 16 of the application, claim 16 of US Pat. 215 shows:
Application
US Pat. 215
16. The method of claim 15, wherein respective values of the third plurality of frequency spacings and the fourth plurality of frequency spacings are equal to each other, but different from the value of either the first plurality of frequency spacings or the second plurality of frequency spacings.
16. The method of claim 15, wherein respective values of the third plurality of frequency spacings and the fourth plurality of frequency spacings are equal to each other, but different from the value of either the first plurality of frequency spacings or the second plurality of frequency spacings.


Regarding claim 17 of the application, claim 17 of US Pat. 215 shows:
Application
US Pat. 215
17. A communication node, comprising: 

a receiver configured to receive a resource allocation message indicative of a plurality of resource groups allocated for a signal; and 

a transmitter configured to transmit the signal using a portion of the plurality of resource groups, 

wherein, in a frequency domain, the portion of the plurality of resource groups presents a hopping pattern comprising at least: 

a first hopping path that is associated with increasing subcarrier frequency by a first plurality of frequency spacings, and 

a second hopping path that is associated with decreasing subcarrier frequency by a second plurality of frequency spacings.
17. A communication node, comprising: 

a receiver configured to receive a resource allocation message indicative of a plurality of resource groups allocated for a signal; and 

a transmitter configured to transmit the signal using a portion of the plurality of resource groups, 

wherein, in a frequency domain, the portion of the plurality of resource groups presents a hopping pattern comprising at least: 

a first hopping path that is associated with increasing subcarrier frequency by a first plurality of frequency spacings, and 

a second hopping path that is associated with decreasing subcarrier frequency by a second plurality of frequency spacings, 

wherein the first hopping path uses a first portion of the plurality of resource groups and the second hopping path uses a second portion of the plurality of resource groups, wherein the second portion is different from the first portion.


US Pat. 215  shows all of the elements as discussed above.  US Pat. 215  does not specifically show wherein each of the plurality of resource groups comprises one or more symbols.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Hwang.  Specifically, Hwang shows wherein each of the plurality of resource groups comprises one or more symbols (Figure 5).
In view of the above, having the system of US Pat. 215, then given the well-established teaching of Hwang, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 215  as taught by Hwang, in order to provide motivation for a random access procedure to be efficiently performed (Par. 0014 of Hwang).
wherein each of the plurality of resource groups comprises one or more symbols.
Regarding claim 18 of the application, claim 18 of US Pat. 215 shows:
Application
US Pat. 215
18. The communication node of claim 17, wherein respective values of the first plurality of frequency spacings and the second plurality of frequency spacings are equal to each other.
18. The communication node of claim 17, wherein respective values of the first plurality of increasing frequency spacings and the second plurality of frequency spacings are equal to each other.


Regarding claim 19 of the application, claim 19 of US Pat. 215 shows:
Application
US Pat. 215
19. A communication node, comprising: 

a transmitter configured to transmit a resource allocation message indicating a plurality of resource groups allocated for a signal, 

wherein, in a frequency domain, at least a portion of the plurality of resource groups presents a hopping pattern comprising at least: 

a first hopping path that is associated with increasing subcarrier frequency by a first plurality of frequency spacings, and 

a second hopping path that is associated with decreasing subcarrier frequency by a second plurality of frequency spacings.
19. A communication node, comprising: 

a transmitter configured to transmit a resource allocation message indicating a plurality of resource groups allocated for a signal, 

wherein, in a frequency domain, at least a portion of the plurality of resource groups presents a hopping pattern comprising at least: 

a first hopping path that is associated with increasing subcarrier frequency by a first plurality of frequency spacings, and 

a second hopping path that is associated with decreasing subcarrier frequency by a second plurality of frequency spacings, 

wherein the first hopping path uses a first portion of the plurality of resource groups and the second hopping path uses a second portion of the plurality of resource groups, wherein the second portion is different from the first portion.


US Pat. 215  shows all of the elements as discussed above.  US Pat. 215  does not specifically show wherein each of the plurality of resource groups comprises one or more symbols.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Hwang.  Specifically, Hwang shows wherein each of the plurality of resource groups comprises one or more symbols (Figure 5).
In view of the above, having the system of US Pat. 215, then given the well-established teaching of Hwang, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 215  as taught by Hwang, in order to provide motivation for a random access procedure to be efficiently performed (Par. 0014 of Hwang).
wherein each of the plurality of resource groups comprises one or more symbols.
Regarding claim 20 of the application, claim 20 of US Pat. 215 shows:
Application
US Pat. 215
20. The communication node of claim 19, wherein respective values of the first plurality of frequency spacings and the second plurality of frequency spacings are equal to each other.
20. The communication node of claim 19, wherein respective values of the first plurality of frequency spacings and the second plurality of frequency spacings are equal to each other.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190215110 A1 - relates to the field of communication, and particularly to Sounding Reference Signal (SRS) sending and receiving methods and devices, a system and a storage medium.
US 20180035421 A1 - relates generally to communications systems, and specifically to the initial access process that occurs between a mobile device and a network cell in a wireless communications system.
US 20160295584 A1 - relates generally to wireless communication, and more specifically to management of dynamic transmission time interval (TTI) scheduling for low latency communications, including communications that may be referred to as ultra-low latency (ULL) communications.
US 7016649 B1 - relates generally to mobile data systems and, in particular, to increasing subscriber capacity through use of time, frequency, and/or space hopping techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REDENTOR PASIA/Primary Examiner, Art Unit 2413